Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Wieber (US 7,954,907 B1), teaches a transaxle having a transaxle casing (40) which supports an axle therein; the casing including a continuously variable transmission (Fig 9) and a shaft that extends  beyond the casing (See Fig 9 and 12); Wieber further discloses a brake (Fig 1, Fig 5) including a brake operation shaft (37) that is pivotally supported by the transaxle casing (40) so as to rely on rotation about an axis of the brake operation shaft (37) for shifting the brake (11) between a locking state of the axle  and an inactivation state to unbrake the axle (See Fig 1, 5). Wieber also discloses a brake arm (4d) disposed outside of the transaxle casing (see Fig 5) and connected to the brake operation shaft (37) pivotally on an axis of the brake operation shaft (37) (Fig 5, 9). Wieber is silent regarding a speed control arm that is disposed on the transmission operating shaft so as not to rotate relative to the transmission operating shaft, wherein movement of the speed control arm controls a speed and direction of the continuously variable transmission and a relay arm that is disposed on the transmission operating shaft so as to be rotatable with respect to the transmission operating shaft, wherein the relay arm has one end connected to the brake arm via a link rod and has another end connected to a link mechanism for lock operation input. The above missing limitations in combination with the rest of the limitations of claim 1 are not known nor would they have been obvious from the prior art of record.
Similarly, Saldierna et al. (US 2015/0007555 A1); Sakakura et al. (US 8,205,708 B2), IIDA et al. (US 2014/0223898 A1); Yasuda et al. (US 2009/0301076 A1) and Sasahara et al. (US 8, 240,414 B2) all teach similar devices that are pertinent to applicant’s claimed invention but remain silent about the above stated combination.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/Primary Examiner, Art Unit 3745